Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
	Claims 1-4, 6, 8, 10, 12-16, 18-20 and 23 currently pending.  Claims 8, 10, 12, 15, and 23 have been amended. Claims 5, 7, 9, 11, 17 and 21-22 have been canceled.
Claim Rejections - 35 USC § 103
Claim(s) 1-4, 6, 8 and 13-15 are rejected under 35 U.S.C. 103 as being unpatentable over Iso (US 2011/0275016 A1).
Regarding claims 1-4, 6, 8 and 13-15, Iso teaches an ablation layer (see abstract, claims and examples) for a photosensitive resin for a relief printing plate [0001], the ablation layer [0046] comprising at least an acid-modified polymer (anionic polymer; [0056-0065]), wherein an acidic group of the acid-modified polymer is carboxylic acid group or phosphoric acid group [0062] and an infrared –absorbing agent (infrared absorbent; [0075]). Iso teaches, in Examples, an ablation layer of a relief printing plate, which contains 1.6 parts by mass (in terms of solid content. The same applies hereinafter) of an ethylene-acrylic acid copolymer SG-2000, 0.4 parts by mass of a poly(vinyl alcohol) GL-05, 0.3 parts by mass of an ethylene-vinyl acetate copolymer 900HL, 0.05 parts by mass of KF-351, which is silicone oil, and 1.5 parts by mass of carbon black BONJET CW-2, and the SG-2000, the GL-05 and the 900HL, and the KF-351 correspond to the “acid-modified polymer” in the invention as in claim 1 of the present application, the “polymer other than the acid-modified polymer” in the invention as in claim 8 of the present application and the “silicone resin” in the invention as in claim 13 of the present application. 

 	Nonetheless, the neutral salt percentage in the SG-2000 is considered to be 0.9 or less. In addition, the carboxylic acid content in the SG-2000 is 14% and the proportion of the SG-2000 in the layer is approximately 41 mass%, and the acid value of the ablation layer is therefore calculated to be approximately 60 mg KOH/g. Furthermore, the water absorption rate of the 900HL is considered to be 15% or less. 
	Further regards to claim 4, Iso discloses that the number average molecular weight of the acid-modified polymer is preferably 5000-30,000 [0058-0059], which encompasses the instant claimed range of 1000 to 2000. 
Further regards to claim 6, although Iso does not explicitly teach the acid-modified polymer (anionic polymer) has a glass transition temperature of 40°C or less as instantly claimed, it is noted that Iso and the instant claims teach the same acid-modified polymer (anionic polymer) as recited by claims 1 and 6. Products of identical chemical composition cannot have mutually exclusive properties. A chemical composition and its properties are inseparable. 
Further regards to 14 and 15, Iso discloses a photosensitive resin structure for a relief printing plate, comprising at least: a support, a photosensitive resin layer disposed on the support, and the ablation layer disposed on the photosensitive resin layer (claim 6). Iso also discloses a method for producing a relief printing plate comprising the steps of: irradiating said photosensitive resin structure with ultraviolet radiation from a support side, processing the ablation layer with an infrared laser, exposing a pattern by irradiating with ultraviolet radiation, and removing the ablation layer and an unexposed portion of the photosensitive resin layer by an alkaline developer with an aqueous developer so as to form a relief printing plate (claim 7).

Claims 16, 18-20 and 23 are rejected under 35 U.S.C. 103 as being unpatentable over Iso (US 2011/0275016 A1) as applied to claims 1-4, 6, 8 and 13-15 above, and further in view of Becker et al. (US 2016/0131979 A1).
Regarding claims 16, 18-20 and 23, Iso does not explicitly teach the photosensitive resin structure further comprises an oxygen inhibiting layer between the photosensitive resin layer and the ablation layer, wherein the oxygen inhibiting layer has an oxygen permeability of 4000 cc* 20 µm/m2* 24 hr* atm or less as instantly claimed. Iso recognizes that a protective layer (oxygen inhibiting layer) may be provided between the photosensitive resin composition layer and ablation layer to provide the effect of protecting the surface of the photosensitive resin composition layer from which the upper surface has been removed, after processing of the 2* 24 hr* atm or less ( 500 cc* 20 µm/m2* 24 hr* atm) in view of blocking diffusion of oxygen and obtaining an high resolution flexographic printing plate. In addition, the material of the oxygen-blocking layer of Becker et al. is a partially saponified poly (vinyl alcohol), contains water in an amount of 50% by mass or more and has a degree of saponification of 72.5 mol% (see examples). Iso and Beck et al. are analogous art in flexographic (relief) printing field. Therefore, a person skilled in the art could have modify the photosensitive resin structure of Iso to include an oxygen inhibiting layer as taught by Becker et al. in between the ablation layer and photosensitive resin layer in view of obtaining a high resolution flexographic (relief) printing plate (structure). 
Allowable Subject Matter
Claims 10 and 12 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims. No prior art teaches the using a ring-opening esterification product of a copolymer of a mon-vinyl substituted aromatic hydrocarbon monomer and an unsaturated dicarboxylic acid anhydride as instantly claimed. 
Response to Arguments
Applicant's arguments filed 01/21/2022 have been fully considered but they are not persuasive. 	
	Applicant’s principle arguments are the following:
	A) Applicant respectfully disagrees with the rejections because the claimed recitations are neither fully taught nor reasonably suggested by the cited art, alone or in combination. The Examiner asserts that the SG-2000 of Iso corresponds with the “acid-modified polymer” in the claimed invention. Applicant respectfully submits that this is based on an incorrect characterization of the material of Iso. Iso describes in its paragraph [0308] that ethylene-acrylic acid copolymer “SG-2000” is “(manufactured by Namariichi Co., Ltd., trade name, a 20 mass % aqueous solution, water absorption: 1.2%, carboxylic acid content: 14 mass %), which is an anionic polymer having carboxylic acid groups as anionic polar functional groups...” However, SG-2000 is not an acid-modified polymer, as asserted by the Examiner. As shown in the attached Reference Document: MATERIAL SAFETY DATA SHEET, ethylene- acrylic acid copolymer is insoluble in water and therefore cannot be made into an aqueous solution. It is not accurate to assert that SG-2000 is an aqueous solution of ethylene-acrylic acid polymer. Rather, it can be assumed that SG-2000 is an aqueous solution of ethylene-acrylic acid copolymer, which is neutralized with ethylene-acrylic acid polymer. Therefore, SG-2000 is evidently different from an “acid-modified polymer” in the claimed invention.
The Examiner asserts that although Iso does not explicitly teach a layer acid value as 2 mg KOH/g or more and 400 mg KOH/g or less and a neutralized salt ratio as defined below of 0.9 or less as claimed, the Examiner asserts that Iso and the present claims teach the “same chemical compositions that make up the ablation layer as recited by claim 1.” The Examiner 
Such a rejection is an inherency rejection, which is based on the assertion that the claimed recitation is necessarily present in the cited art. Such inherency rejections can only be supported when the feature always occurs, 100% of the time, in the substantially similar applied reference. In re Rijckaert, 9 F.3d 1531, 1534, 28 USPQ2d 1955, 1957 (Fed. Cir. 1993). To be inherent, the applied reference must disclose all the featured physical characteristics of the claimed invention, and the inherent feature must necessarily result from the processes used to manufacture the product. The Examiner has the burden of showing that the result is the necessary result, and not merely a possible result. For example, inherency cannot result from the “optimization of conditions.” In re Oelrich, 666 F.2d 578, 581-82 (Fed. Cir. 1993). If the inherent feature would only arise from a particular combination of optional components or steps, then the feature asserted to be inherent will not necessarily or always occur.
In the present case, it is shown that the material of Iso and that of the present invention are substantially different, such that an assertion that the “ablation layer of Iso is expected to have a layer acid value as 2 mg KOH/g or more and 400 mg KOH/g or less, a neutralized salt ratio as defined below of 0.9 or less as instantly claimed, and a glass transition temperature of 40 °C or less as claimed” is unreasonable on its face.


least the same reason. 
	Iso specifically discloses numerous anionic polymers that reads on broadly written claim 1.  The anionic polymers of Iso are preferably modified polymer resins [0065], which can be modified with carboxylic acid groups or phosphoric acid groups [0062], It is noted that the acidic group of Iso and instant claim 2 are the same groups. Independent claim 1 only recites “an acid-modified polymer”, which is convers millions of polymer compound that are modified with any acidic group. “SG-2000” is used in the examples of Iso, which is an ethylene/acrylic acid polymer (polymer modified with a carboxylic acid group) as evidenced by the material data sheet submitted by the applicants.  Applicants argue “SG-2000” is insoluble in water and therefore cannot be made into an aqueous solution; but applicants failed to define the solubility of the acid-modified polymer of claim 1. 
In response to applicant's argument that the references fail to show certain features of applicant’s invention, it is noted that the features upon which applicant relies (i.e., solubility, insolubility in water, water, aqueous solution, dilution) are not recited in the rejected claim(s).  Although the claims are interpreted in light of the specification, limitations from the specification are not read into the claims.  See In re Van Geuns, 988 F.2d 1181, 26 USPQ2d 1057 (Fed. Cir. 1993). Instant claim 1 only recites “An ablation layer comprising at least an acid-modified polymer and infrared absorbing agent, and having specific layer acid value and neutralized salt ratio.”
Although Iso does not explicitly teach a layer acid value as 2 mg KOH/g or more and 400 mg KOH/g or less and a neutralized salt ratio as defined below of 0.9 or less as instantly claimed, 
 	In addition, regarding " ethylene-acrylic acid copolymer (SG-2000)" in Iso.  the content of carboxylic acid is 14 mass%, and the mass ratio to the whole ablation layer is 42 mass% (= 1.6 / 2000 (1.6+1.5+0.4+0.3+0 .05) Since calculated as * 100%), the layer acid value is about 58 mg KOH / g (= 14/100 × 42/100 × 1000). Furthermore, it is recognized that the " ethylene-acrylic acid copolymer (SG - 2000)" in Iso has a neutralizing salt ratio of 0.9 or less.
	Examiner respectfully disagrees that in the present case, it is shown that the material of Iso and that of the present invention are substantially different. The modified acid polymer of claim 1 is broadly generic and the anionic polymers of Iso meets the limitation as recited by independent claim 1. 
	Therefore, the rejection is maintained. 
Conclusion
THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to CHANCEITY N ROBINSON whose telephone number is (571)270-3786. The examiner can normally be reached Monday-Friday (5:30 am-10:00 pm; IFP; PHP).
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Cynthia Kelly can be reached on 571-272-1526. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) 





/CHANCEITY N ROBINSON/Primary Examiner, Art Unit 1722